Case 19-80064-TLS               Doc 2028       Filed 10/25/19 Entered 10/25/19 08:48:44                        Desc Main
                                              Document     Page 1 of 3


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                              )
In re:                                                                        ) Chapter 11
                                                                              )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                ) Case No. 19-80064-TLS
                                                                              )
                             Debtors.                                         ) (Jointly Administered)
                                                                              )

                   ORDER PURSUANT TO BANKRUPTCY RULE 9019 AND
               SECTION 105(A) OF THE BANKRUPTCY CODE, AUTHORIZING
             AND APPROVING SETTLEMENT WITH PAYLESS SHOESOURCE, INC.


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of an order (this “Order”), authorizing and

 approving the Settlement Agreement with Payless ShoeSource, Inc. (the “Settlement

 Agreement”) attached hereto as Exhibit 1, all as more fully set forth in the Motion; and this

 Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

 having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that this Court

 may enter a final order consistent with Article III of the United States Constitution; and this

 Court having found that venue of this proceeding and the Motion in this district is proper

 pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

 the Motion is a reasonable exercise of the Debtors’ business judgment and is in the best interests

 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304. The
         cases have been procedurally consolidated and are being jointly administered under the case caption listed
         above.
 2
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or
         Settlement Agreement.
Case 19-80064-TLS       Doc 2028     Filed 10/25/19 Entered 10/25/19 08:48:44             Desc Main
                                    Document     Page 2 of 3


 of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

 that the notice of the Motion and opportunity for a hearing on the Motion were appropriate under

 the circumstances and that no other notice need be provided; and this Court having reviewed the

 Motion and Settlement Agreement; and this Court having determined that the legal and factual

 bases set forth in the Motion establish just cause for the relief granted herein; and this Court

 finding that no objection to the Motion has been filed; and upon all of the proceedings had before

 this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

          1.    The Motion is granted in its entirety and the Settlement Agreement is hereby

 APPROVED, including the releases set forth therein, and is incorporated by reference into this

 Order.

          2.    The Debtors shall pay or cause to be paid to Payless ShoeSource, Inc. the

 Settlement Amount within two (2) business days after the date that is the later of: (a) the date on

 which this Order is entered, and (b) the date on which an order approving the Settlement

 Agreement is entered by the Payless Court.

          3.    Upon the Debtors’ entry into the Settlement Agreement, it shall be binding on

 them, their estates, any plan administrator, and any trustee appointed in these cases or any

 successor cases under chapter 7 and the Debtors are authorized and empowered to take any and

 all steps and to perform such other and further actions as are necessary to carry out, effectuate or

 otherwise enforce the terms, conditions, and provisions of the Settlement Agreement.

          4.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.




                                                  2
Case 19-80064-TLS       Doc 2028     Filed 10/25/19 Entered 10/25/19 08:48:44             Desc Main
                                    Document     Page 3 of 3


        6.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 Omaha, Nebraska
 Dated: October 25, 2019                       s/ Thomas L. Saladino
                                               THE HONORABLE THOMAS L. SALADINO
                                               UNITED STATES BANKRUPTCY JUDGE
